DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the Preliminary Amendment filed on 03/30/2020.
Claims 1-22 are canceled.
Claims 23-42 are new.
Claims 23-42 are pending.
Claims 29-30 are objected to.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/22/2020 was filed before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97(b)(3).  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-42 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,592,225. Although the claims at issue are not identical, they are not patentably distinct from each other because their inventions are similar to each other. See table below.
Instant Application 16/685,417
Patent No. 10,592,225

     receive an installation request associated with a user account; and
     in response to receiving the installation request:

     generate a host address descriptor for a third party application, wherein the host address descriptor comprises at least one placeholder;


     transmit, to a client device, scope request interface data configured to cause the client device to render an interactive scope request interface, the interactive scope request interface being configured to enable user authorization of defined scopes for the third party application, 

wherein the defined scopes identify one or more selected communication channels of a plurality of communication channels the third party application is authorized to access;
     


     transmit, to the client device, host address request interface data configured to cause the client device to render an interactive host address request interface, the interactive host address request interface being configured to enable user input of at least one host address identification for the third party application; and

     configure the third party application to be available for use in the one or more selected communication channels based on the defined scopes by substituting the at least one 

     […] in response to receiving an installation request associated with a user […]



     generate […] a blueprint row, wherein the blueprint row comprises a third party application blueprint identifier and one or more templatized strings comprising at least one placeholder;

     generate and transmit […] scope request interface data configured to cause a client device to render an interactive scope request interface, the interactive scope request interface being configured to enable user authorization of defined scopes by the third party application, 

wherein the defined scopes by the third party application represent one or more selected group-based communication channels of the plurality of group-based communication channels the third party application is authorized to access;

generate and transmit […] host address request interface data configured to cause the client device to render an interactive host address request interface, the interactive host address request interface being configured to enable user input of at least one host address identification for the third party application;


     generate […] an integration row by […] substituting the at least one placeholder in each of the one or more templatized strings with the at least one host address identification for the third party application; 


2. The apparatus of claim 1 wherein each of the one or more templatized strings comprises a URL.
25. The apparatus of claim 24, wherein the at least one placeholder corresponds to a section of the templatized URL specifying a domain name.
3. The apparatus of claim 2 wherein the placeholder corresponds to a section of the URL specifying a domain name.
26. The apparatus of claim 23, wherein the user input of at least one host address identification comprises a domain name.
4. The apparatus of claim 1 wherein the user input of at least one host address identification comprises a domain name.
27. The apparatus of claim 23, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to:


     store the host address descriptor in an application programming interface (API) applications table in a communication repository.
1. An apparatus […] comprising at least one processor and at least one memory including a computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to:
     store, by the group-based communication server, the blueprint row in an application programming interface (API) applications table in the group-based communication repository;
28. (New) The apparatus of claim 23, wherein the at least one memory and the computer program code is configured to further cause the apparatus to:
     receive a supplemental installation request associated with a subsequent user account; and
     in response to receiving the supplemental installation request:
     transmit, to a subsequent client device associated with the subsequent user account, supplemental scope request interface data configured to cause the subsequent client device to render a supplemental interactive scope request interface configured to enable user authorization of subsequent defined scopes for the third party application, wherein the subsequent defined scopes identify one or more subsequent selected communication channels of a plurality of communication 

   receive a supplemental scope definition object;

   transmit, to the subsequent client device, supplemental host address request interface data configured to cause the subsequent client device to render a supplemental interactive string request interface configured to enable subsequent user input of at least one supplemental host address identification for the third party application;


receive the at least one supplemental host address identification for the third party application; and
configure the third party application to be available for use in the one or more selected communication channels based on the defined scopes by substituting the at least one placeholder with the at least one supplemental host address identification for the third party application.


[…] in response to receiving a supplemental installation request associated with a subsequent user […]


     transmit […] supplemental scope request interface data configured to cause a subsequent client device to render a supplemental interactive scope request interface, the supplemental interactive scope request interface being configured to enable user authorization of defined scopes by the third party application, and wherein the subsequent user is associated with a second user account that is associated with a second group identifier; 



[…] in response to receiving a supplemental scope definition object […]

   generate and transmit […] supplemental host address request interface data configured to cause the subsequent client device to render a supplemental interactive string request interface, the supplemental interactive string request interface being configured to enable user input of at least one supplemental host address identification for the third party application; 

generate, by the group-based communication server, a supplemental integration row by reproducing the blueprint row and substituting the at least one placeholder in each of the one or more templatized strings with the at least one supplemental host address identification;
store, by the group-based communication server, the supplemental integration row in the API applications table in the group-based communication repository.

   establish a first communication link with a first network endpoint, wherein a first location of the first network endpoint is at least partially specified by the at least one host address identification, and wherein the first communication link is associated with a first group identifier.
6. The apparatus of claim 5 wherein the group-based communication server is configured to:

   establish a first communication link with a first network endpoint, wherein a first location of the first network endpoint is at least partially specified by the at least one host address identification, and wherein the first communication link is associated with the first group identifier […].
30. (New) The apparatus of claim 28, wherein the at least one memory and the computer program code is configured to further cause the apparatus to:
     establish a supplemental communication link with a supplemental network endpoint, wherein a second location of the supplemental network endpoint is at least partially specified by the at least one supplemental host address 


[…] establish a supplemental communication link with a supplemental network endpoint, wherein a second location of the supplemental network endpoint is at least partially specified by the at least one supplemental host address 



     receive a request to create the third party application from a third party application provider device;

     in response to receiving the request to create, transmit, to the third party application provider device, application creation interface data configured to cause the third party application provider device to render an interactive application creation interface, the interactive application creation interface being configured to enable user definition of application creation data for the third party application provider device;

     receive the application creation data;
in response to receiving the application creation data, generate a test application row for the third party application and store the test application row in an API applications table;





     transmit, to the third party application provider device, application configuration interface data configured to cause the third party application provider device to render an interactive application configuration interface, the interactive application configuration interface being configured to enable user definition of application configuration data for the third party application provider device;
     receive the application configuration interface data;

     generate the third party application based on the test application row.

   receive, by the group-based communication server, a request to convert a test application into a blueprint application; 

   cause a client device associated with the user to render an interactive scope request interface, and wherein the interactive scope request interface is configured to enable user authorization of defined scopes by the third party application,





[…] the blueprint row is generated at least in part by replicating a test application row and transforming at least one defined host address identification into a templatized string, the test application row being generated as a response to receiving the request, from a third party application provider […] store, by the group-based communication server, the blueprint row in an API applications table in the group-based communication repository, 

wherein storing the blueprint row is configured to enable a user of the group-based communication system to transmit to the group-based communication server scope request interface data configured to cause a client device associated with the user to render an interactive scope request interface, and wherein the interactive scope request interface is configured to enable user authorization of defined scopes by the third party application […].

[…] store, by the group-based communication server, the blueprint row in an API applications table in the group-based communication repository,

[…]the test application row being generated as a response to receiving the request, from a third party application provider, app creation data and an app creation confirmation.

   receiving a request to convert the test application row into the third party application; and

   in response to receiving the request to convert:
   generating a blueprint row, wherein the blueprint row comprises a third party application blueprint identifier and one or more templatized strings comprising at least one placeholder, and wherein the blueprint row is generated at least in part by replicating the test application row and modifying at least one defined host address identification in the test application row with a templatized string; and

   storing the blueprint row in the API applications table.
8. An apparatus […]: 


receive, by the group-based communication server, a request to convert a test application into a blueprint application; 

generate, in response to receiving the request and by the group-based communication server, a blueprint row, wherein the blueprint row comprises a third party application identifier and one or more templatized strings comprising at least one placeholder, and wherein the blueprint row is generated at least in part by replicating a test application row and transforming at least one defined host address identification into a templatized string, 
 

[…] store, by the group-based communication server, the blueprint row in an API applications table in the group-based communication repository […]
33. (New) The apparatus of claim 23, wherein:
the interactive scope request interface is configured to provide a drop-down menu of one or more potential actions that the third party application may take in the one or more selected communication channels, and
user authorization of the defined scopes for the third party application is performed by selecting a subset of the one or more potential actions via interacting with the drop-down menu.
1. An apparatus […]:

[…] the interactive scope request interface being configured to enable user authorization of defined scopes by the third party application, wherein the defined scopes by the third party application represent one or more selected group-based communication channels of the plurality of group-based communication channels the third party application is authorized to access;

the interactive host address request interface is configured to provide a host address input interactive box, and
user input of at least one host address identification for the third party application is performed by interacting with the host address input interactive box.
1. An apparatus […] 
   generate […] host address request interface data configured to cause the client device to render an interactive host address request interface, 
the interactive host address request interface being configured to enable user input of at least one host address identification for the third party application;


Regarding claim 35, it is a method claim similar to the apparatus of claim 23. Therefore, claim 35 is rejected for the same reasons as claim 23.
Regarding claims 36-42, they are a computer program product claim similar to the apparatus of claims 23-27 and 33-34, respectively. Therefore, claims 36-42 are rejected for the same reasons as claims 23-27 and 33-34, respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 23-27 and 31-42  rejected under 35 U.S.C. 103 as being unpatentable over Hassine (U.S. Publication No. 2015/0242204) in view of Baker (U.S. Publication No. 2019/0190863).
Regarding claim 23, Hassine taught an apparatus comprising at least one processor and at least one memory including a computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to:
receive an installation request (task) associated with a user account (administrator or another user) (Hassine, ¶ [0086] “[…] the example administrator 116 (or another user) may seed an additional VM identifier to the service analyzer 136 to continue identifying the VMs 114 that implement the application 102.” ¶ [0041] “[…] Tasks are executed by the VMs 115 to install, configure, and/or start one or more application components. For example, a task may be a script that, when executed by a VM 115, causes the VM 115 to retrieve and install particular software packages from a central package repository 134.”); and
in response to receiving the installation request:
generate a host address descriptor for a third party application, wherein the host address descriptor comprises at least one placeholder (URL/URI) (Hassine, ¶ [0090] “The example CU analyzer 138 of FIG. 1 selects a VM in the application definition 148 (block 502).  For example, the application definition 148 may list identifiers, URLs, URIs, and/or any other uniquely identifying information for the VMs 114 that implement the application 102 of FIG. 1.” ¶ [0032] “[…] setting an installation_path property value causes installation scripts to use the property to specify the path to use to install a service during an application deployment process.”);
transmit, to a client device, scope request interface data configured to cause the client device to render an interactive scope request interface, the interactive scope request interface being configured to enable user authorization of defined scopes for the third party application (Hassine, ¶ [0116] “In the illustrated example, one or more input devices 822 are connected to the interface circuit 820.  The input device(s) 822 permit(s) a user to enter data and commands into the processor 812.”), wherein the defined scopes identify one or more selected communication channels of a plurality of communication channels the third party application is authorized to access (Hassine, ¶ [0063] “[…] the CU analyzer 138 is provided with credentials (e.g., a user name and password of a user or administrator authorized to access the relevant portions of the VM 114) to access the components and/or properties 202-230 via a communications interface 236 of the VMM 232 and/or a communications interface 238 of the VM 114 (e.g., when the VM 114 is executing on the physical resources 234.”);
transmit, to the client device, host address request interface data configured to cause the client device to render an interactive host address request interface, the interactive host address request interface being configured to enable user input of at least one host address identification for the third party application (Hassine, ¶ [0116] “In the illustrated example, one or more input devices 822 are connected to the interface circuit 820.  The input device(s) 822 permit(s) a user to enter data and commands into the processor 812.” ¶ [0032] “As used herein, the term "properties" refers to configuration variables used by scripts to set parameters on a script and run various configurations. For example, setting an installation_path property value causes installation scripts to use the property to specify the path to use to install a service during an application deployment process.”); and
configure the third party application to be available for use based on the defined scopes by substituting the at least one placeholder with the at least one host address identification for the third party application (Hassine, ¶ [0077] “blueprint generator 140 of FIG. 1 generates a customized application blueprint 127 based on the CUs 114, 154 and including the properties identified by the example CU analyzer 138 (block 306). For example, the application blueprint generator 140 may populate the customized application blueprint 127 using logical templates (e.g., from the catalog 130 of FIG. 1) based on the services provided by corresponding ones of the CUs 114, 154.”)
Hassine did not specifically teach configure the third party application to be available for use in the one or more selected communication channels
However, Baker teaches configure the third party application to be available for use in the one or more selected communication channels based on the defined scopes by substituting the at least one placeholder with the at least one host address identification for the third party application (Baker ¶ [0010] “the group-based communication server to receive an access link object from the client device in response to user engagement of the change option selection interface, and transmit the access link object to a second client device, wherein the access link object is configured to cause the second client device to render an authorized resource interface in the group-based communication channel.”).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate Baker’s concept of having multiple channels for multiple groups to access authorized resources into Hassine’s system because both systems provide access link/installation paths to resources for clients and by incorporate the teaching of Baker into Hassine would allow the system to make the customized application blueprint to be available via multiple communication channel based on user’s group with different installation paths for different type of users.
Regarding claim 24, the rejection of claim 23 is incorporated and furthermore Hassine teaches the apparatus of claim 23, wherein the host address descriptor comprises a templatized uniform resource locator (URL), wherein the templatized URL comprises at least one placeholder (Hassine, ¶ [0090] “The example CU analyzer 138 of FIG. 1 selects a VM in the application definition 148 (block 502).  For example, the application definition 148 may list identifiers, URLs, URIs, and/or any other uniquely identifying information for the VMs 114 that implement the application 102 of FIG. 1.”)..
Regarding claim 25, the rejection of claim 24 is incorporated and furthermore Hassine teaches the apparatus of claim 24, wherein the at least one placeholder corresponds to a section of the templatized URL specifying a domain name (network identifier) (Hassine, ¶ [0045], “[…] Additionally or alternatively, the example service analyzer 136 may receive an application identifier 152 for the application 102, such as a unique application name and an identifier of the deployment environment 104 in which the application 102 is deployed.”).
Regarding claim 26, the rejection of claim 23 is incorporated and furthermore Hassine teaches the apparatus of claim 23, wherein the user input of at least one host address identification comprises a domain name (network identifier) (Hassine, ¶ [0045], “[…] Additionally or alternatively, the example service analyzer 136 may receive an application identifier 152 for the application 102, such as a unique application name and an identifier of the deployment environment 104 in which the application 102 is deployed.”).
Regarding claim 27, the rejection of claim 23 is incorporated and furthermore Hassine teaches the apparatus of claim 23, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to:
store the host address descriptor in an application programming interface (API) applications table in a communication repository (Hassine, ¶ [0038] “For example, the blueprint 126 generated by the example topology generator 120 for an online store application may specify a web application […] executing on an application server […] that uses a database […] as a data store.” ¶ [0036] “As illustrated in FIG. 1, the example cloud computing platform provider 110 may provide multiple deployment environments 112, for example, for development, testing, staging, and/or production of applications. The administrator 116 and/or the developer 118 may access services from the cloud computing platform provider 110, for example, via REST (Representational State Transfer) APIs (Application Programming Interface) and/or via any other client-server communication protocol.”).
Regarding claim 31, the rejection of claim 23 is incorporated and furthermore Hassine teaches the apparatus of claim 23, wherein the at least one memory and the computer program code is configured to further cause the apparatus to:
receive a request to create the third party application from a third party application provider device (Hassine, ¶ [0086] “[…] the example administrator 116 (or another user) may seed an additional VM identifier to the service analyzer 136 to continue identifying the VMs 114 that implement the application 102.” ¶ [0041] “[…] Tasks are executed by the VMs 115 to install, configure, and/or start one or more application components. For example, a task may be a script that, when executed by a VM 115, causes the VM 115 to retrieve and install particular software packages from a central package repository 134.”);
in response to receiving the request to create, transmit, to the third party application provider device, application creation interface data configured to cause the third party application provider device to render an interactive application creation interface, the interactive application creation interface being configured to enable user definition of application creation data for the third party application provider device (Hassine, ¶ [0090] “The example CU analyzer 138 of FIG. 1 selects a VM in the application definition 148 (block 502).  For example, the application definition 148 may list identifiers, URLs, URIs, and/or any other uniquely identifying information for the VMs 114 that implement the application 102 of FIG. 1.” ¶ [0032] “[…] setting an installation_path property value causes installation scripts to use the property to specify the path to use to install a service during an application deployment process.”);
receive the application creation data; in response to receiving the application creation data, generate a test application row for the third party application and store the test application row in an API applications table (Hassine, ¶ [0077] “blueprint generator 140 of FIG. 1 generates a customized application blueprint 127 based on the CUs 114, 154 and including the properties identified by the example CU analyzer 138 (block 306). For example, the application blueprint generator 140 may populate the customized application blueprint 127 using logical templates (e.g., from the catalog 130 of FIG. 1) based on the services provided by corresponding ones of the CUs 114, 154.”);
transmit, to the third party application provider device, application configuration interface data configured to cause the third party application provider device to render an interactive application configuration interface, the interactive application configuration interface being configured to enable user definition of application configuration data for the third party application provider device (Hassine, ¶ [0090] “The example CU analyzer 138 of FIG. 1 selects a VM in the application definition 148 (block 502).  For example, the application definition 148 may list identifiers, URLs, URIs, and/or any other uniquely identifying information for the VMs 114 that implement the application 102 of FIG. 1.” ¶ [0032] “[…] setting an installation_path property value causes installation scripts to use the property to specify the path to use to install a service during an application deployment process.”);
receive the application configuration interface data; in response to receiving the application configuration interface data, modify the test application row in the API applications table based on the application configuration interface data; and generate the third party application based on the test application row (Hassine, ¶ [0077] “blueprint generator 140 of FIG. 1 generates a customized application blueprint 127 based on the CUs 114, 154 and including the properties identified by the example CU analyzer 138 (block 306). For example, the application blueprint generator 140 may populate the customized application blueprint 127 using logical templates (e.g., from the catalog 130 of FIG. 1) based on the services provided by corresponding ones of the CUs 114, 154.”.
Regarding claim 32, the rejection of claim 31 is incorporated and furthermore Hassine teaches the apparatus of claim 31, wherein generating the third party application based on the test application row comprises:
receiving a request to convert the test application row into the third party application (Hassine, ¶ [0069] “[…] monitoring agent 158 receives commands and/or requests, and/or provides information to the monitoring agent server 158 via the interfaces 238 and/or 242.” ¶ [0057] “[…] The application blueprint generator 140 of FIG. 1 converts or translates the configuration items […] to properties […] for inclusion in the application blueprint 127.”); and
in response to receiving the request to convert:
generating a blueprint row, wherein the blueprint row comprises a third party application blueprint identifier (FIG. 1, blueprint 127) (Hassine, ¶ [0042], “The virtual infrastructure navigator 108 of FIG. 1 generates the example application blueprint 127 based on the deployed application 102,”) and one or more templatized strings comprising at least one placeholder (FIG. 1, Application Identifier 152) (Hassine, ¶ [0044], “The example service analyzer 136 receives a VM identifier (e.g., the VIN ID/IP address 150, and/or the application identifier 152 of FIG. 1).”), and wherein the blueprint row is generated at least in part by replicating the test application row and modifying at least one defined host address identification in the test application row with a templatized string (Hassine, ¶ [0090] “The example CU analyzer 138 of FIG. 1 selects a VM in the application definition 148 (block 502).  For example, the application definition 148 may list identifiers, URLs, URIs, and/or any other uniquely identifying information for the VMs 114 that implement the application 102 of FIG. 1.” ¶ [0077] “The example application blueprint generator 140 of FIG. 1 generates a customized application blueprint 127 based on the CUs 114, 154 and including the properties identified by the example CU analyzer 138 (block 306).  For example, the application blueprint generator 140 may populate the customized application blueprint 127 using logical templates (e.g., from the catalog 130 of FIG. 1) based on the services provided by corresponding ones of the CUs 114, 154.  The example application blueprint generator 140 then customizes the logical templates using the identified properties to copy the functionality of the CUs 114, 154 that implement the application 102.”); and
storing the blueprint row in the API applications table (Hassine, ¶ [0038], “[…] the blueprint 126 generated by the example topology generator 120 for an online store application may specify a web application […] executing on an application server […] that uses a database […] as a data store.” ¶ [0036] “As illustrated in FIG. 1, the example cloud computing platform provider 110 may provide multiple deployment environments 112, for example, for development, testing, staging, and/or production of applications. The administrator 116 and/or the developer 118 may access services from the cloud computing platform provider 110, for example, via REST (Representational State Transfer) APIs (Application Programming Interface) and/or via any other client-server communication protocol.”).
Regarding claim 33, the rejection of claim 23 is incorporated and furthermore Hassine taught the apparatus of claim 23,
Hassine did not specifically teach the interactive scope request interface is configured to provide a drop-down menu of one or more potential actions that the third party application may take in the one or more selected communication channels, and user authorization of the defined scopes for the third party application is performed by selecting a subset of the one or more potential actions via interacting with the drop-down menu.
However, Baker teaches the interactive scope request interface is configured to provide a drop-down menu of one or more potential actions that the third party application may take in the one or more selected communication channels, and user authorization of the defined scopes for the third party application is performed by selecting a subset of the one or more potential actions via interacting with the drop-down menu (Baker ¶ [0109] “[…] Change option selection interface 810 is an interface rendered by client device 101A that comprises of one or more actuators that, when engaged by a user of the client device, generates instructions for changing one or more group-based communication access control parameters. In the depicted embodiment, the actuator is a drop down menu configured to allow selection of a change option.”).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate Baker’s concept of having a drop-down menu to allow user to change control parameter options into Hassine’s system because both systems provide access link/installation paths to resources for clients and by incorporate the teaching of Baker into Hassine would allow an administrator or developer to control access to the application by using the drop-down menu to select and/or change options from.
Regarding claim 34, the rejection of claim 23 is incorporated and furthermore Hassine taught the apparatus of claim 23,
Hassine did not specifically teach the interactive host address request interface is configured to provide a host address input interactive box, and user input of at least one host address identification for the third party application is performed by interacting with the host address input interactive box.
However, Baker teaches the interactive host address request interface is configured to provide a host address input interactive box, and user input of at least one host address identification for the third party application is performed by interacting with the host address input interactive box (Baker, ¶ [0104] “[…] any text submitted to client device 101A via box 426 is for display within the "#things-to-know" group-based communication channel as shown in FIG. 4B. Client device 101A may then identify a corresponding group-based communication channel identifier for the "#things-to-know" group-based communication channel and include it in messaging communication information.”).

Regarding claim 35, it is a method claim similar to the apparatus of claim 23. Therefore, claim 35 is rejected for the same reasons as claim 23.
Regarding claims 36-42, they are a computer program product claim similar to the apparatus of claims 23-27 and 33-34, respectively. Therefore, claims 36-42 are rejected for the same reasons as claims 23-27 and 33-34, respectively.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hassine and Baker in further view of Stachura (U.S. Publication No. 2018/0157468).
Regarding claim 28, the rejection of claim 23 is incorporated and furthermore Hassine taught the apparatus of claim 23 (Hassine, ¶ [0063], “[…] In some examples, the CU analyzer 138 is provided with credentials (e.g., a user name and password of a user or administrator authorized to access the relevant portions of the VM 114) to access the components and/or properties 202-230 via a communications interface 236 of the VMM 232 and/or a communications interface 238 of the VM 114 (e.g., when the VM 114 is executing on the physical resources 234. […]”).
receive a supplemental installation request associated with a subsequent user account (another user) (Hassine, ¶ [0086] “[…] the example administrator 116 (or another user) may seed an additional VM identifier to the service analyzer 136 to continue identifying the VMs 114 that implement the application 102.” ¶ [0041] “[…] Tasks are executed by the VMs 115 to install, configure, and/or start one or more application components. For example, a task may be a script that, when executed by a VM 115, causes the VM 115 to retrieve and install particular software packages from a central package repository 134.”)
Hassine did not specifically teachtransmit, to a subsequent client device associated with the subsequent user account, supplemental scope request interface data configured to cause the subsequent client device to render a supplemental interactive scope request interface configured to enable user authorization of subsequent defined scopes for the third party application, wherein the subsequent defined scopes identify one or more subsequent selected communication channels of a plurality of communication channels the third party application is authorized to access;
receive a supplemental scope definition object; transmit, to the subsequent client device, supplemental host address request interface data configured to cause the subsequent client device to render a supplemental interactive string request interface configured to enable subsequent user input of at least one supplemental host address identification for the third party application;
receive the at least one supplemental host address identification for the third party application; and configure the third party application to be available for use in the one or more selected communication channels based on the defined scopes by substituting the at least one placeholder with the at least one supplemental host address identification for the third party application.
receive a supplemental installation request associated with a subsequent user account (Stachura, ¶ [0220], “[…] Permission rules may also be specified on the app or page to control whether login is required to view the page (FIG. 24) what logged in users or groups of users or roles are allowed to view the page and from what devices, networks, or during what times of day. […]”); and
in response to receiving the supplemental installation request:
transmit, to a subsequent client device associated with the subsequent user account, supplemental scope request interface data configured to cause the subsequent client device to render a supplemental interactive scope request interface configured to enable user authorization of subsequent defined scopes for the third party application (Stachura, ¶ [0016], “According to some aspects, the interactive web application may generate input and/or output web pages based on the data records and/or user interface templates.  In some embodiments, the system may generate a web input form based on the data sources identified in one or more user interface templates and may receive the user input to modify one or more records via the web input form. […]”), wherein the subsequent defined scopes identify one or more subsequent selected communication channels of a plurality of communication channels the third party application is authorized to access (Stachura, ¶ [0016], “[…] The system may generate a data output web page for outputting data from the web data store based on a first user interface template, and may generate a data editing web page usable to edit data in the web data store based on a second user interface template.”);
receive a supplemental scope definition object; transmit, to the subsequent client device, supplemental host address request interface data configured to cause the subsequent client device to render a supplemental interactive string request interface configured to enable subsequent user input of at least one supplemental host address identification for the third party application (Stachura, ¶ [0019], “In one or more embodiments, and in combination with any other embodiment, a webifier system may include security controls to prevent modification of the web data store by a first user having first security permissions, and allow modification of the web data store responsive to input received from a second user having second security permissions. The first and second security permissions may be determined based on the one or more user interface templates.”);
receive the at least one supplemental host address identification for the third party application; and configure the third party application to be available for use in the one or more selected communication channels based on the defined scopes by substituting the at least one placeholder with the at least one supplemental host address identification for the third party application (Stachura, ¶ [0027] “In one or more embodiments, and in combination with any other embodiment, the interactive web application may generate a data output web page for outputting data from the web data store based on a first user interface template, and generate a data editing web page usable to edit data in the web data store based on a second user interface template.”).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate Stachura’s concept of retrieving multiple level of user’s permissions for a particular application during application installation into Hassine’s system because both systems use a blueprint application/template to convert applications and by incorporate the teaching of Stachura into Hassine would allow Hassine’s .
Allowable Subject Matter
Claims 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111 (c).
When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH K LUU whose telephone number is (571)272-6150.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WEI ZHEN can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BINH LUU/
Examiner, Art Unit 2191



/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191